Mr. Justice Heydenfeldt delivered the opinion of the Court.
Mr. Chief Justice Murray concurred.
The objection to the want of verification to the declaration should have been made either before answer or with the answer. It comes too late after answer.
See Tooms v. Randall 3 Cal. R., 438.
The other objections should have been taken by demurrer. The declaration, although defective, alleges enough to free it from the charge of not stating facts sufficient to constitute a cause of action.
Judgment affirmed.